UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number(811-09871) Cullen Funds Trust (Exact name of registrant as specified in charter) 645 Fifth Avenue New York, NY 10022 (Address of principal executive offices) (Zip code) Brooks Cullen 645 Fifth Avenue New York, NY 10022 (Name and address of agent for service) 877-485-8586 Registrant's telephone number, including area code Date of fiscal year end: June 30, 2007 Date of reporting period:June 30, 2007 Item 1. Report to Stockholders. Cullen Funds Trust Cullen High Dividend Equity Fund ANNUAL REPORT June 30, 2007 CULLEN HIGH DIVIDEND EQUITY FUND August 27, 2007 Dear Shareholder, Performance for the Cullen High Dividend Equity Fund Retail Class was +21.50% for the fiscal year ended 06/30/07 vs. +20.59% for the Standard & Poor’s 500 Stock Index. Performance benefited from strong earnings growth.Markets continued to benefit from subdued inflation and relatively low interest rates.Meanwhile corporations are flush with cash on their balance sheets which we feel should continue to support strong dividend growth. The High Dividend Equity Fund has three main criteria: 1) To invest in stocks with low price/earnings ratios– purchases are usually from the bottom 20% of all stocks on a P/E basis; 2) Absolute high dividend yield– we seek to invest in common stocks with dividend yields greater than the average yield of the equity securities in the S&P 500, generally greater than 3%; and 3) Dividend growth– this is the dynamic part of the strategy.We are looking to invest in companies that have a potential catalyst for growth that should enable them to grow their dividends. Using these three criteria offers investors a combination of potential growth opportunities, while attempting to limit downside risk.This strategy may be suitable for risk-adverse long-term investors. James P. Cullen President/Portfolio Manager The above outlook reflects the opinions ofthe authors, and is subject to change, is not guaranteed and should not be considered investment advice. Past performance does not guarantee future results.Mutual fund investing involves risk.Principal loss is possible.The Fund invests in foreign securities, which involve greater volatility and political, economic and currency risks and differences in accounting methods.The Fund may also invest in medium-capitalization companies, which will involve additional risks such as limited liquidity and greater volatility. Price to Earnings Ratio (P/E) is a common tool for comparing the prices of different common stocks and is calculated by dividing the current market price of a stock by the earnings per share.The S&P 500 Index is an unmanaged index commonly used to measure performance of U.S. stocks. You cannot invest directly in an index. Investment performance reflects fee waivers. In the absence of such waivers, total returns would be reduced. Must be accompanied or preceded by a current prospectus. The Cullen High Dividend Equity Fund is distributed by Quasar Distributors,LLC. (8/07) 1 CULLEN HIGH DIVIDEND EQUITY FUND FUND PERFORMANCE RETAIL CLASS Total Return as of June 30, 2007 Annualized One Since Inception Year (8/01/03) Cullen High Dividend Equity Fund, Retail Class 21.50% 15.18% S&P 500 Index 20.59% 13.68% The Standard & Poor’s 500 Stock Index (S&P 500) is a capitalization-weighted index, representing the aggregate market value of the common equity of 500 large-capitalization stocks primarily traded on the New York Stock Exchange. This chart assumes an initial gross investment of $10,000 made on 8/01/03 (commencement of operations).Returns shown include the reinvestment of all dividends but do not reflect the deduction of taxes that you may pay on fund distributions or redemption of shares. Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by visiting www.cullenfunds.com. 2 CULLEN HIGH DIVIDEND EQUITY FUND CLASS C Total Return as of June 30, 2007 Annualized One Since Inception Year (10/7/04) Cullen High Dividend Equity Fund, Class C 20.65% 13.66% S&P 500 Index 20.59% 13.08% The Standard & Poor’s 500 Stock Index (S&P 500) is a capitalization-weighted index, representing the aggregate market value of the common equity of 500 large-capitalization stocks primarily traded on the New York Stock Exchange. This chart assumes an initial gross investment of $10,000 made on 10/7/04 (commencement of operations).Returns shown include the reinvestment of all dividends but do not reflect the deduction of taxes that you may pay on fund distributions or redemption of shares. Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by visiting www.cullenfunds.com. 3 CULLEN HIGH DIVIDEND EQUITY FUND CLASS I Total Return as of June 30, 2007 Annualized One Since Inception Year (10/7/04) Cullen High Dividend Equity Fund, Class I 21.86% 14.78% S&P 500 Index 20.59% 13.08% The Standard & Poor’s 500 Stock Index (S&P 500) is a capitalization-weighted index, representing the aggregate market value of the common equity of 500 large-capitalization stocks primarily traded on the New York Stock Exchange. This chart assumes an initial gross investment of $10,000 made on 10/7/04 (commencement of operations).Returns shown include the reinvestment of all dividends but do not reflect the deduction of taxes that you may pay on fund distributions or redemption of shares. Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by visiting www.cullenfunds.com. 4 CULLEN HIGH DIVIDEND EQUITY FUND STATEMENT OF ASSETS AND LIABILITIES As of June 30, 2007 Assets: Investments, at fair value (cost of $393,421,466) $ 449,984,897 Receivables for fund shares sold 918,626 Dividends and interest receivable 2,877,925 Prepaid expenses 27,752 Total assets 453,809,200 Liabilities: Payable for fund shares purchased 97,781 Payable to Adviser 211,324 Distribution fees payable 65,173 Accrued administration expense 106,979 Accrued audit expense 31,352 Accrued custody expense 15,523 Accrued fund accounting expense 22,935 Accrued transfer agent expense 34,494 Other accrued expenses and liabilities 15,161 Total liabilities 600,722 Net assets $ 453,208,478 Net assets consist of: Paid in capital $ 384,165,051 Undistributed net investment income 66,628 Accumulated net realized gain on investments 12,413,368 Net unrealized appreciation on investments and foreign currency related transactions 56,563,431 Net assets $ 453,208,478 Retail Class: Net assets applicable to outstanding Retail Class shares $ 59,976,236 Shares issued (Unlimited number of beneficial interest authorized, $0.001 par value) 3,759,153 Net asset value, offering price and redemption price per share $ 15.95 Class C: Net assets applicable to outstanding Class C shares $ 12,106,275 Shares issued (Unlimited number of beneficial interest authorized, $0.001 par value) 759,911 Net asset value, offering price and redemption price per share $ 15.93 Class I: Net assets applicable to outstanding Class I shares $ 381,125,967 Shares issued (Unlimited number of beneficial interest authorized, $0.001 par value) 23,882,635 Net asset value, offering price and redemption price per share $ 15.96 The accompanying notes are an integral part of these financial statements. 5 CULLEN HIGH DIVIDEND EQUITY FUND STATEMENT OF OPERATIONS Year Ended June 30, 2007 Investment Income: Dividends (net of foreign taxes withheld of $324,967) $ 14,900,236 Interest 1,887,643 Total investment income 16,787,879 Expenses: Investment advisory fees (Note 5) 3,858,038 Administration fees 372,473 Shareholder servicing fees 119,326 Distribution fees (Note 6) Distribution fees - Retail Class 97,655 Distribution fees - Class C 115,431 Registration and filing fees 73,720 Fund accounting fees 86,940 Professional fees 30,378 Custody fees 93,318 Shareholder reports 24,036 Insurance expense 15,322 Trustees’ fees and expenses 10,001 Other expenses 3,000 Total expenses before reimbursement from Adviser 4,899,638 Expense reimbursement from Adviser (1,779,099 ) Net expenses 3,120,539 Net investment income 13,667,340 Realized and Unrealized Gain: Net realized gain on investments and foreign currency related transactions 12,948,867 Net change in unrealized appreciation on investments and foreign currency related transactions 46,237,314 Net realized and unrealized gain on investments 59,186,181 Net increase in net assets resulting from operations $ 72,853,521 The accompanying notes are an integral part of these financial statements. 6 CULLEN HIGH DIVIDEND EQUITY FUND STATEMENTS OF CHANGES IN NET ASSETS Year Ended Year Ended June 30, 2007 June 30, 2006 Operations: Net investment income $ 13,667,340 $ 4,064,587 Net realized gain (loss) on investments 12,948,867 (470,670 ) Net change in unrealized appreciation of investments 46,237,314 9,920,228 Net increase in net assets resulting from operations 72,853,521 13,514,145 Capital Share Transactions: Proceeds from shares sold Retail Class shares 50,995,921 8,387,093 Class C shares 6,335,652 4,954,765 Class I shares 184,902,911 172,836,465 Proceeds from shares issued to holders in reinvestment of dividends Retail Class shares 1,387,521 267,868 Class C shares 287,674 101,745 Class I shares 3,081,250 545,058 Cost of shares redeemed Retail Class shares (11,875,409 ) (1,955,369 ) Class C shares (4,353,522 ) (312,744 ) Class I shares (66,788,181 ) (9,816,223 ) Net increase in net assets from capital share transactions 163,973,817 175,008,658 Distributions to Shareholders From: Net investment income Retail Class (1,419,163 ) (259,903 ) Class C (298,906 ) (96,242 ) Class I (11,948,431 ) (3,616,403 ) Net realized gains Retail Class — (5,769 ) Class C — (1,980 ) Class I — (67,160 ) Return of Capital Retail Class — (9,464 ) Class C — (4,072 ) Class I — (138,901 ) Total distributions (13,666,500 ) (4,199,894 ) Total increase in net assets 223,160,838 184,322,909 Net Assets: Beginning of year 230,047,640 45,724,731 End of year (includes $66,628 and $19,237 of undistributed net investment income, respectively) $ 453,208,478 $ 230,047,640 The accompanying notes are an integral part of these financial statements. 7 CULLEN HIGH DIVIDEND EQUITY FUND FINANCIAL HIGHLIGHTS Year Ended June 30, 2007 Retail Class Class C Class I Net Asset Value – Beginning of Period $ 13.55 $ 13.53 $ 13.55 Income from Investment Operations: Net investment income 0.42 0.37 0.53 Net realized and unrealized gain on investments 2.46 2.40 2.40 Total from investment operations 2.88 2.77 2.93 Less Distributions: Dividends from net investment income (0.48 ) (0.37 ) (0.52 ) Distribution of net realized gains — — — Return of capital — — — Total distributions (0.48 ) (0.37 ) (0.52 ) Net Asset Value – End of Period $ 15.95 $ 15.93 $ 15.96 Total Return 21.50 % 20.65 % 21.86 % Ratios and Supplemental Data: Net assets, end of period (thousands) $ 59,976 $ 12,106 $ 381,126 Ratio of expenses to average net assets: Before expense reimbursement 1.46 % 2.21 % 1.21 % After expense reimbursement 1.00 % 1.75 % 0.75 % Ratio of net investment income to average net assets: Before expense reimbursement 2.89 % 2.14 % 3.14 % After expense reimbursement 3.35 % 2.60 % 3.60 % Portfolio turnover rate 31.05 % 31.05 % 31.05 % The accompanying notes are an integral part of these financial statements. 8 CULLEN HIGH DIVIDEND EQUITY FUND FINANCIAL HIGHLIGHTS Year Ended June 30, 2006 Retail Class Class C Class I Net Asset Value – Beginning of Period $ 12.43 $ 12.41 $ 12.42 Income from Investment Operations: Net investment income 0.33 0.20 0.39 Net realized and unrealized gain on investments 1.14 1.17 1.12 Total from investment operations 1.47 1.37 1.51 Less Distributions: Dividends from net investment income (0.33 ) (0.23 ) (0.36 ) Distribution of net realized gains (0.01 ) (0.01 ) (0.01 ) Return of capital (0.01 ) (0.01 ) (0.01 ) Total distributions (0.35 ) (0.25 ) (0.38 ) Net Asset Value – End of Period $ 13.55 $ 13.53 $ 13.55 Total Return 11.90 % 11.13 % 12.25 % Ratios and Supplemental Data: Net assets, end of period (thousands) $ 13,981 $ 8,040 $ 208,027 Ratio of expenses to average net assets: Before expense reimbursement 1.55 % 2.30 % 1.30 % After expense reimbursement 1.00 % 1.75 % 0.75 % Ratio of net investment income to average net assets: Before expense reimbursement 2.39 % 1.64 % 2.64 % After expense reimbursement 2.94 % 2.19 % 3.19 % Portfolio turnover rate 5.91 % 5.91 % 5.91 % The accompanying notes are an integral part of these financial statements. 9 CULLEN HIGH DIVIDEND EQUITY FUND FINANCIAL HIGHLIGHTS Year Ended August 1, 2003(2) June 30, 2005(1) to June 30, 2004 Retail Class Class C Class I Retail Class Net Asset Value – Beginning of Period $ 11.45 $ 11.87 $ 11.87 $ 10.00 Income from Investment Operations: Net investment income 0.23 0.20 0.18 0.27 Net realized and unrealized gain on investments 0.95 0.49 0.59 1.33 Total from investment operations 1.18 0.69 0.77 1.60 Less Distributions: Dividends from net investment income (0.17 ) (0.12 ) (0.19 ) (0.15 ) Distribution of net realized gains (0.03 ) (0.03 ) (0.03 ) — Return of capital — Total distributions (0.20 ) (0.15 ) (0.22 ) (0.15 ) Net Asset Value – End of Period $ 12.43 $ 12.41 $ 12.42 $ 11.45 Total Return 10.27 % 5.79 %(3) 6.48 %(3) 15.98 %(3) Ratios and Supplemental Data: Net assets, end of period (thousands) $ 6,463 $ 3,007 $ 36,254 $ 1,760 Ratio of expenses to average net assets: Before expense reimbursement 3.27 % 3.03 %(4) 1.97 %(4) 16.27 %(4) After expense reimbursement 1.06 %(5) 1.74 %(4) 0.75 %(4) 1.50 %(4) Ratio of net investment income to average net assets: Before expense reimbursement 1.08 % 2.12 %(4) 2.19 %(4) (12.41 )%(4) After expense reimbursement 3.29 % 3.41 %(4) 3.41 %(4) 2.36 %(4) Portfolio turnover rate 35.01 % 35.01 %(3) 35.01 %(3) 29.37 %(3) (1) Commencement of operations for Class C and Class I Shares was October 7, 2004. (2) Commencement of operations. (3) Not Annualized. (4) Annualized. (5) Effective October 7, 2004, the Adviser contractually agreed to lower the net annual operating expense ratio from 1.50% to 1.00%. The accompanying notes are an integral part of these financial statements. 10 CULLEN HIGH DIVIDEND EQUITY FUND SCHEDULE OF INVESTMENTS June 30, 2007 Shares Value COMMON STOCKS 93.3% Beverages 3.0% Diageo PLC - ADR (b) 165,000 $ 13,746,150 Capital Markets 2.6% Allied Capital Corp. 380,650 11,784,924 Chemicals 5.5% The Dow Chemical Co. 317,850 14,055,327 PPG Industries, Inc. 142,300 10,830,453 24,885,780 Commercial Banks 10.1% Bank of America Corp. 269,900 13,195,411 HSBC Holdings PLC - ADR (b) 112,550 10,328,713 Regions Financial Corp. 353,250 11,692,575 Wachovia Corp. 209,600 10,742,000 45,958,699 Construction Materials 3.1% Cemex SA de CV - ADR (a)(b) 378,414 13,963,461 Distributors 2.8% Genuine Parts Co. 257,700 12,781,920 Diversified Financial Services 4.8% Alliancebernstein Holding LP 100,050 8,713,354 J.P. Morgan Chase & Co. 267,650 12,967,643 21,680,997 Diversified Telecommunication Services 6.7% AT&T, Inc. 355,000 14,732,500 Verizon Communications, Inc. 372,950 15,354,351 30,086,851 Electric Services 3.0% Enel SpA - ADR (b) 251,000 13,478,700 Electric Utilities 3.9% Cia Energetica de Minas Gerais - ADR (b) 835,500 17,629,050 Food Products 9.9% HJ Heinz Co. 291,350 13,830,385 Kraft Foods, Inc. 416,132 14,668,653 The accompanying notes are an integral part of these financial statements. 11 CULLEN HIGH DIVIDEND EQUITY FUND SCHEDULE OF INVESTMENTS – Continued June 30, 2007 Shares Value Food Products 9.9% - Continued Unilever NV - ADR (b) 532,050 $ 16,504,191 45,003,229 Household Products 3.0% Kimberly-Clark Corp. 200,950 13,441,546 Industrial Conglomerates 3.3% General Electric Co. 392,700 15,032,556 Metals & Mining 1.3% Anglo American PLC - ADR (b) 196,120 5,754,161 Oil & Gas 6.7% ChevronTexaco Corp. 182,000 15,331,680 PetroChina Co., Ltd. - ADR (b) 101,150 15,038,982 30,370,662 Paper & Forest Products 1.5% Weyerhaeuser Co. 83,250 6,570,923 Petroleum Refining 3.2% BP PLC - ADR (b) 202,880 14,635,763 Pharmaceuticals 9.8% Bristol-Myers Squibb Co. 566,700 17,885,052 GlaxoSmithKline PLC - ADR (b) 214,200 11,217,654 Pfizer, Inc. 605,500 15,482,635 44,585,341 Real Estate 2.2% Health Care Property Investors, Inc. 338,550 9,794,252 Sanitary Paper Products 0.1% Kimberly-Clark de Mexico SA de CV - ADR (b) 26,850 584,672 Tobacco 3.1% Altria Group, Inc. 199,400 13,985,916 Wireless Telecommunication Services 3.7% Vodafone Group PLC - ADR (b) 503,400 16,929,342 Total Common Stocks (Cost $366,492,010) 422,684,895 The accompanying notes are an integral part of these financial statements. 12 CULLEN HIGH DIVIDEND EQUITY FUND SCHEDULE OF INVESTMENTS – Continued June 30, 2007 Shares Value PREFERRED STOCKS 2.7% Ford Motor Co. Capital Trust II 323,800 $ 12,485,728 Total Preferred Stocks (Cost $12,115,181) 12,485,728 Principal Amount Value SHORT-TERM INVESTMENTS 3.3% U.S. Treasuries 2.7% U.S. Treasury Bill,3.8000%, due 07/12/2007 $ 12,091,000 12,077,138 Total U.S. Treasuries (Cost $12,077,138) 12,077,138 Variable Rate Demand Notes# 0.6% American Family Financial Services, 4.9935% 1,343,989 1,343,988 Wisconsin Corporate Central Credit Union, 4.9900% 1,393,148 1,393,148 Total Variable Rate Demand Notes (Cost $2,737,137) 2,737,136 Total Short-Term Investments (Cost $14,814,275) 14,814,274 TOTAL INVESTMENTS 99.3% (Cost $393,421,466) 449,984,897 Other Assets in Excess of Liabilities 0.7% 3,223,581 TOTAL NET ASSETS 100.0% $ 453,208,478 Percentages are stated as a percent of net assets. ADR American Depository Receipt (a) Non Income Producing (b) Foreign Issued Securities # Variable rate demand notes are considered short-term obligations and are payable on demand.Interest rates change periodically on specified dates.The rates shown are as of June 30, 2007. The accompanying notes are an integral part of these financial statements. 13 CULLEN HIGH DIVIDEND EQUITY FUND NOTES TO FINANCIAL STATEMENTS June 30, 2007 1. Organization The Cullen Funds Trust (the “Trust”) is an open-end management investment company created as a Delaware business trust on March 25, 2000 and is registered under the Investment Company Act of 1940, as amended (the “1940 Act”).The Trust currently offers two series of shares to investors, the Cullen High Dividend Equity Fund (the “Fund”) and the Cullen International High Dividend Fund (collectively, the “Funds”).The Funds are open end, diversified management investment companies registered under the 1940 Act.The investment objective of the Fund is long-term capital appreciation and current income.The Fund’s Retail Class commenced operations on August 1, 2003.The Fund’s Class C and Class I shares commenced operations on October 7, 2004. The Fund offers Retail, C and I Class Shares.Each class of shares differs principally in its respective administration, transfer agent, and distribution expenses and sales charges, if any.Each class of shares has identical rights to earnings, assets, and voting privileges, except for class-specific expenses and exclusive rights to vote on matters affecting only individual classes. 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of its financial statements.These policies are in conformity with accounting principles generally accepted in the United States. a) Valuation of Securities – Securities listed on a U.S. securities exchange for which market quotations are readily available are valued at the last quoted sale price on the day the valuation is made; however, securities traded on a U.S. securities exchange for which there were no transactions on a given day, and securities not listed on a U.S. securities exchange, are valued at the average of the most recent bid and asked prices.Price information on listed securities is taken from the exchange where the security is primarily traded.Securities primarily traded in the National Association of Securities Dealers Automated Quotation (“NASDAQ”) National Market System for which market quotations are readily available are valued using the NASDAQ Official Closing Price (“NOCP”).If the NOCP is not available, such securities are valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices.Any securities or other assets for which market quotations are not readily available are valued at fair value as determined in good faith by the Valuation Committee of the Fund Board of Trustees under supervision of the full Board.Debt securities maturing within 60 days or less when purchased are valued by the amortized cost method, which approximates market value. 14 CULLEN HIGH DIVIDEND EQUITY FUND NOTES TO FINANCIAL STATEMENTS – Continued June 30, 2007 2. Significant Accounting Policies – Continued b) Distributions to Shareholders – Dividends from net investment income, if any, are declared and paid monthly for the Fund.Dividends from realized capital gains, if any, are declared and paid at least annually. c) Federal Income Taxes – The Fund intends to comply with the requirements of the Internal Revenue Code applicable to regulated investment companies and to distribute substantially all of its taxable income to its shareholders in a manner which results in no tax cost to the Fund.Therefore, no federal income or excise tax provision is recorded. d) Derivative Financial Instruments and Other Investment Strategies – The Fund may engage in various portfolio strategies, to the extent that they are consistent with the Fund’s investment objectives and limitations, to attempt to hedge against changes in net asset value or to attempt to realize a greater current return.The use of these instruments involves certain risks, including the possibility that the value of the underlying assets or indices fluctuate, the derivative becomes illiquid, imperfect correlation between the value of the derivative and the underlying assets or indices, or that the counterparty fails to perform its obligations when due. e) Options Transactions – For hedging purposes and in order to generate additional income, the Fund may write (or sell) call options on a covered basis.Premiums received on the sale of such options are expected to enhance the income of the Fund. When the Fund writes an option, the premium received by the Fund is recorded as a liability and is subsequently adjusted to the current market value of the option written.Premiums received from writing options which expire unexercised are recorded by the Fund on the expiration date as realized gains from option transactions.The difference between the premium received and the amount paid on effecting a closing purchase transaction, including brokerage commissions, is also treated as a realized gain, or if the premium is less than the amount paid for the closing purchase transaction, as a realized loss.If a call option is exercised, the premium is added to the proceeds from the sale of the underlying security in determining whether the Fund relating to actions or omissions has realized a gain or loss.In writing an option, the Fund bears the market risk of an unfavorable change in the price of the security underlying the written option.Exercise of an option written by the Fund could result in the Fund selling a security at a price different from the current market price. f) Use of Estimates – The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts in the financial statements.Actual results could differ from those estimates. 15 CULLEN HIGH DIVIDEND EQUITY FUND NOTES TO FINANCIAL STATEMENTS – Continued June 30, 2007 2. Significant Accounting Policies – Continued g) Guarantees and Indemnification – In the normal course of business the Fund enters into contracts with service providers that contain general indemnification clauses. The Fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Fund that have not yet occurred. Based on experience, however, the Fund expects the risk of loss to be remote. h) Accounting for Uncertainty in Income Taxes – On July 13, 2006, the Financial Accounting Standards Board (FASB) released FASB Interpretation No. 48 “Accounting for Uncertainty in Income Taxes” (FIN 48). FIN 48 provides guidance for how uncertain tax positions should be recognized, measured, presented and disclosed in the financial statements. FIN 48 requires the evaluation of tax positions taken or expected to be taken in the course of preparing the Fund’s tax returns to determine whether the tax positions are “more likely than not” of being sustained by the applicable tax authority. Tax positions not deemed to meet the more-likely-than-not threshold would be recorded as a tax benefit or expense in the current year.Adoption of FIN 48 is required as of the date of the last Net Asset Value (“NAV”) calculation in the first required financial statement reporting period for fiscal years beginning after December 15, 2006 and is to be applied to all open tax years as of the effective date.At this time, management is evaluating the implications of FIN 48 and its impact on the Fund’s financial statements has not yet been determined. In September 2006, the Financial Accounting Standards Board (“FASB”) issued Statement on Financial Accounting Standards (SFAS) No. 157, “Fair Value Measurements.”This standard establishes a single authoritative definition of fair value, sets out a framework for measuring fair value and requires additional disclosures about fair value measurements.SFAS No. 157 applies to fair value measurements already required or permitted by existing standards.SFAS No. 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years.The changes to current generally accepted accounting principles from the application of this statement relate to the definition of fair value, the methods used to measure fair value, and the expanded disclosures about fair value measurements.As of June 30, 2007, the Fund does not believe the adoption of SFAS No. 157 will impact the financial statement amounts; however additional disclosures may be required about the inputs used to develop the measurements and the effect of certain measurements included within the Statement of Operations for the period. i) Other – Investment and shareholder transactions are recorded on trade date.The Fund determines the gain or loss realized from the investment transactions by comparing the original cost of the security lot sold with the net sales proceeds on a high cost basis.Dividend income is recognized on the ex-dividend date or as soon as information is 16 CULLEN HIGH DIVIDEND EQUITY FUND NOTES TO FINANCIAL STATEMENTS – Continued June 30, 2007 2. Significant Accounting Policies – Continued available to the Fund and interest income is recognized on an accrual basis.Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its respective shares outstanding. 3. Capital Share Transactions Share transactions were as follows: Retail Class Class C Class I Year Ended Year Ended Year Ended June 30, 2006 June 30, 2006 June 30, 2006 Shares sold 639,261 368,095 13,136,870 Shares reinvested 20,001 7,556 40,689 Shares redeemed (147,515 ) (23,745 ) (743,362 ) Net increase 511,747 351,906 12,434,197 Shares outstanding: Beginning of period 520,169 242,282 2,918,240 End of period 1,031,916 594,188 15,352,437 Retail Class Class C Class I Year Ended Year Ended Year Ended June 30, 2007 June 30, 2007 June 30, 2007 Shares sold 3,407,897 424,026 12,675,246 Shares reinvested 90,079 18,844 200,592 Shares redeemed (770,739 ) (277,147 ) (4,345,640 ) Net increase 2,727,237 165,723 8,530,198 Shares outstanding: Beginning of period 1,031,916 594,188 15,352,437 End of period 3,759,153 759,911 23,882,635 4. Investment Transactions Purchases and sales of investments, excluding short-term investments, for the fiscal year ended June 30, 2007 were $280,164,391 and $106,332,280, respectively. 17 CULLEN HIGH DIVIDEND EQUITY FUND NOTES TO FINANCIAL STATEMENTS – Continued June 30, 2007 4. Investment Transactions – Continued As of June 30, 2007, the components of accumulated earnings (losses) on a tax basis were as follows: Cost of investments (a) $ 393,442,982 Gross unrealized appreciation 61,910,706 Gross unrealized depreciation (5,369,475 ) Net unrealized appreciation 56,541,231 Undistributed ordinary income 2,500,054 Undistributed long-term capital gain 10,002,142 Total distributable earnings 12,502,196 Other accumulated gains (losses) — Total accumulated earnings $ 69,043,427 (a) Represents cost for federal income tax purposes and differs from the cost for financial reporting purposes due to various book-to-tax differences. At June 30, 2007, the Fund utilized $401,914 of capital loss carryforwards and has no capital loss carryforwards remaining at June 30, 2007.The Fund may periodically make reclassifications among certain of its capital accounts as a result of the recognition and characterization of certain income and capital gain distributions determined annually in accordance with federal tax regulations which may differ from accounting principles generally accepted in the United States. These principles require that permanent financial reporting and tax differences be reclassified in the capital accounts.The Fund had no post-October loss deferrals as of June 30, 2007.Further, as a result of permanent book-to-tax differences arising from differing treatment of certain income items, reclassification adjustments were made to increase (decrease) the accounts below: Paid-in Undistributed Net Undistributed Net Capital Investment Income Realized Gain $(32,900) $46,551 $(13,651) The tax composition of dividends paid during the year ended June 30, 2007 and the year ended June 30, 2006 was as follows: June 30, 2007 June 30, 2006 Ordinary Income $13,666,500 $4,046,168 Long-Term Capital Gain — 1,289 Return of Capital — 152,437 18 CULLEN HIGH DIVIDEND EQUITY FUND NOTES TO FINANCIAL STATEMENTS – Continued June 30, 2007 5. Investment Advisory and Other Agreements The Trust has an agreement with Cullen Capital Management LLC (the “Adviser”), with which certain officers and trustees of the Trust are affiliated, to furnish investment advisory services to the Fund.Under the terms of the agreement, the Fund will compensate the Adviser for its management services at the annual rate of 1.00% of the Fund’s average daily net assets.Through October 31, 2008, the Adviser agreed to waive its fees and absorb expenses to the extent that the Fund’s total annual operating expenses (excluding taxes) exceed 1.00% of the Fund’s net assets for Retail Shares, 1.75% for Class C Shares and 0.75% for Class I Shares.For a period of three years after the year in which the Adviser waives or reimburses expenses, the Adviser may seek reimbursement from the Fund to the extent that total annual Fund operating expenses are less than the expense limitation in effect at the time of the waiver or reimbursement.The Adviser waived or reimbursed expenses of $1,779,099 associated with the Fund for the year ended June 30, 2007. As of June 30, 2007, reimbursed/absorbed expenses for the Fund subject to potential recovery by year of expiration are as follows: Year of Expiration Amount June 30, 2008 $224,826 June 30, 2009 $709,832 June 30, 2010 $1,779,099 U.S. Bancorp Fund Services, LLC serves as transfer agent, administrator and accounting services agent for the Trust.U.S. Bank, N.A. serves as custodian for the Trust. 6. Distribution Plan The Fund has adopted a Service and Distribution Plan (the “Plan”) pursuant to Rule12b-1 under the 1940 Act.The Plan authorizes payments by the Fund in connection with the distribution of its shares at an annual rate, as determined from time to time by the Board of Trustees, of up to 0.25% of average daily net assets for the Fund’s Retail Class shares.The Fund’s Class C shares allow for up to 1.00% of average daily net assets, of which 0.75% may be paid as a distribution fee and 0.25% for certain shareholder services to shareholders.Amounts paid under the Plan by the Fund may be spent by the Fund on any activities or expenses primarily intended to result in the sale of shares of the Fund.This may include, but is not limited to, advertising, compensation for sales and marketing activities of financial institutions and others such as dealers and distributors, shareholder account servicing, the printing and mailing of prospectuses to other than current shareholders and the printing and mailing of sales literature. The Fund incurred $97,655 for the Retail Class shares and $115,431 for Class C shares pursuant to the Plan for the year ended June 30, 2007. 19 CULLEN HIGH DIVIDEND EQUITY FUND NOTES TO FINANCIAL STATEMENTS – Continued June 30, 2006 7. Federal Tax Information (Unaudited) The Fund has designated 84% of the dividends declared from net investment income during the year ended June 30, 2007 as qualified dividend income under the Jobs Growth and Tax Reconciliation Act of 2003. For the year ended June 30, 2007, 50% of the ordinary distributions paid by the Fund qualify for the dividend received deduction available to corporate shareholders. 20 CULLEN HIGH DIVIDEND EQUITY FUND REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Trustees and Shareholders of Cullen Funds Trust: In our opinion, the accompanying statement of assets and liabilities, including the schedule of investments, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Cullen High Dividend Equity Fund (the "Fund") at June 30, 2007, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended and the financial highlights for each of the periods presented, in conformity with accounting principles generally accepted in the United States of America.These financial statements and financial highlights (hereafter referred to as "financial statements") are the responsibility of the Fund's management; our responsibility is to express an opinion on these financial statements based on our audits.We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation.We believe that our audits, which included confirmation of securities at June 30, 2007 by correspondence with the custodian, provide a reasonable basis for our opinion. Milwaukee, Wisconsin August 23, 2007 21 CULLEN HIGH DIVIDEND EQUITY FUND EXPENSE EXAMPLE June 30, 2007 (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, reinvested dividends, or other distributions; redemption fees; and exchange fees; and (2) ongoing costs, including management fees; service fees; and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from January 1, 2007 to June 30, 2007. Actual Expenses The first portion of the table below provides information about actual account values and actual expenses. Although the Fund charges no sales loads or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Fund’s transfer agent. IRA accounts will be charged a $15.00 annual maintenance fee. The examples below include, but are not limited to, management fees, shareholder servicing fees, fund accounting, custody and transfer agent fees.However, the examples below do not include portfolio trading commissions and related expenses, interest expense or dividends on short positions taken by the Fund and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information within this portion of the table, together with the amount you invested, to estimate the expenses that you paid over the six-month period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period”, to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second portion in the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratios and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second portion of the table is useful in comparing ongoing costs only, and will 22 CULLEN HIGH DIVIDEND EQUITY FUND EXPENSE EXAMPLE June 30, 2007 (Unaudited) not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During Period(1) 1/1/07 6/30/07 1/1/07 – 6/30/07 Actual High Dividend Equity Fund Retail Class $ 1,000.00 $ 1,063.90 $ 5.12 Class C $ 1,000.00 $ 1,060.70 $ 8.94 Class I $ 1,000.00 $ 1,065.80 $ 3.84 Hypothetical (5% return before expenses) High Dividend Equity Fund Retail Class $ 1,000.00 $ 1,019.84 $ 5.01 Class C $ 1,000.00 $ 1,016.12 $ 8.75 Class I $ 1,000.00 $ 1,021.08 $ 3.76 (1) Expenses are equal to the High Dividend Equity Fund’s Retail Class, Class C and Class I expense ratios of1.00%, 1.75% and 0.75%, respectively, multiplied by the average account value over the period, multiplied by the number of days in the most recent half-year/365 days (to reflect one half-year period). 23 CULLEN HIGH DIVIDEND EQUITY FUND BOARD OF TRUSTEES (Unaudited) Number of Portfolios in the Fund Other Complex Directorships Positions Held Principal Occupation(s) Overseen Held by Name, Address and Age with Fund During Past 5 Years by Trustee Trustee James P. Cullen Trustee President, controlling 2 None Cullen Capital and Member and Portfolio Management LLC President Manager, Cullen Capital 645 Fifth Avenue Management LLC, since New York, NY10022 May 2000; President, Schafer Born: 1938 Cullen Capital Management, Inc. a registered investment adviser, from December 1982 to present. Dr. Curtis J. Flanagan Trustee Private investor, 1998 to 2 None c/o Cullen Capital present; Chairman, South Management LLC Florida Pathologists Group, 645 Fifth Avenue prior thereto. New York, NY10022 Born: 1921 Matthew J. Dodds Independent Private investor, 1999 to 2 None c/o Cullen Capital Trustee present; Vice President - Management LLC Research, Schafer Cullen 645 Fifth Avenue Capital Management, Inc., New York, NY10022 from 1995 to 1999. Born: 1941 Robert J. Garry Independent Corporate Controller, 2 None c/o Cullen Capital Trustee Yonkers Racing Corporation, Management LLC 2001; Chief Operations 645 Fifth Avenue Officer, The Tennis Network New York, NY10022 Inc., March 2000 to 2001; Born: 1945 Senior Vice President and Chief Financial Officer, National Thoroughbred Racing Association, 1998 to 2000; Director of Finance and Chief Financial Officer, United States Tennis Association, prior thereto. 24 CULLEN HIGH DIVIDEND EQUITY FUND Number of Portfolios in the Fund Other Complex Directorships Positions Held Principal Occupation(s) Overseen Held by Name, Address and Age with Fund During Past 5 Years by Trustee Trustee Stephen G. Fredericks Independent Institutional Trader, 2 None c/o Cullen Capital Trustee Raymond James & Management LLC Associates, February 2002 645 Fifth Avenue to present; Institutional New York, NY10022 Trader, ABN AMRO Inc., Born: 1942 January 1, 1995 to May 2001. OFFICERS Steven M. Mullooly Chief Chief Compliance Officer, 2 None Cullen Capital Compliance Cullen Capital Management Management LLC Officer LLC, since August 2006; 645 Fifth Avenue Chief Compliance Officer, New York, NY 10022 Ladenburg Thalmann & Co., Born: 1964 Inc., Ladenburg Thalmann Asset Management and Ladenburg Thalmann Europe from November 2004 to June 2006; Vice President - Compliance, Donaldson Lufkin and Jenrette and Co., from July 2000 to June 2004. Brooks H. Cullen Vice Vice President and Analyst, 2 None Cullen Capital President Cullen Capital Management Management LLC LLC, since May 2000; Analyst, 645 Fifth Avenue Schafer Cullen Capital New York, NY 10022 Management, Inc., from Born: 1967 1996 to present. Jeffrey T. Battaglia Treasurer Chief Financial Officer, 2 None Cullen Capital Cullen Capital Management Management LLC LLC, since February 2007; 645 Fifth Avenue Manager, KPMG LLP, New York, NY 10022 from September 2001 Born: 1978 to February 2007; Certified Public Accountant, Washington State. 25 CULLEN HIGH DIVIDEND EQUITY FUND Number of Portfolios in the Fund Other Complex Directorships Positions Held Principal Occupation(s) Overseen Held by Name, Address and Age with Fund During Past 5 Years by Trustee Trustee Rahul D. Sharma Secretary Secretary, Cullen Capital 2 None Cullen Capital Management LLC, since Management LLC May 2000; Director of 645 Fifth Avenue Institutional Marketing, New York, NY 10022 Schafer Cullen Capital Born: 1970 Management, Inc., 1998 to present. The Fund’s statement of additional information contains additional information about the Fund’s trustees and is available, without charge, (1) upon request by calling 1-877-485-8586, (2) at www.cullenfunds.com, or (3) on the U.S. Securities and Exchange Commission’s website at www.sec.gov. 26 CULLEN HIGH DIVIDEND EQUITY FUND Top 10 Industries – As of June 30, 2007 (Unaudited) Percentages are based upon net assets. This report and the financial statements contained herein are submitted for the general information of the shareholders of the Fund.This report may be distributed to others only if preceded or accompanied by a current prospectus.The Fund is distributed by Quasar Distributors, LLC, a member of the NASD. How to Obtain a Copy of the Funds’ Proxy Voting Policy A description of the policies and procedures that the Fund uses to determine how to vote proxies relating to portfolio securities is available (1) without charge upon request by calling 1-877-485-8586; (2) at www.cullenfunds.com; and (3) on the U.S. Securities and Exchange Commission’s website at www.sec.gov.The Fund’s proxy voting record is available on the SEC’s website at www.sec.gov no later than August 31 for the prior 12 months ended June 30. Quarterly Filings on Form N-Q Beginning with the quarter ending September 30, 2004 the Fund will file its complete schedule of portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q.The Fund’s Form N-Q will be available on the SEC’s website at www.sec.gov.The Fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. and information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330.Information included in the Fund’s N-Q will also be available upon request by calling 1-877-485-8586. 27 CULLEN HIGH DIVIDEND EQUITY FUND BOARD APPROVAL OF CONTINUATION OF INVESTMENT ADVISORY AGREEMENT (Unaudited) At its meeting on May 24, 2007, the Board of Trustees (the “Board”) of the Cullen Funds Trust (the “Trust”) and its two series, the Cullen High Dividend Equity Fund (the “High Dividend Fund”) and the Cullen International High Dividend Fund (the “International Fund”), including the Trustees who are not “interested persons” (as defined in the Investment Company Act of 1940) of the Funds, voted to re-approve the current investment advisory agreement (the “Advisory Agreement”) between the High Dividend Fund and Cullen Capital Management LLC (the “Adviser”).In connection with its re-approval of the High Dividend Fund’s Advisory Agreement, the Board considered the following factors: The Adviser: • Provides investment management for the High Dividend Fund. • Continues to retain the services of the Trust’s Chief Compliance Officer and will make all reasonable efforts to insure that the High Dividend Fund is in compliance with the securities laws. • Oversees distribution of the High Dividend Fund through third-party broker/dealers and independent financial institutions. • Oversees those third party service providers that support the High Dividend Fund in providing fund accounting, fund administration, fund distribution, fulfillment, transfer agency and custodial services. The Board also (i) reviewed the past performance of the High Dividend Fund and the expense ratios of the High Dividend Fund, (ii) considered the fees charged by the Adviser (iii) considered the profitability of the Adviser as shown in the board materials provided at the meeting and (iv) took into account the disciplined value oriented investment philosophy that the Adviser has developed and adheres to and its confidence in this philosophy and the experience of the Adviser in implementing this philosophy over many years. The Board then discussed economies of scale and breakpoints and determined that the High Dividend Fund, managed by the Advisor, has not yet demonstrated significantly rapid potential growth to any extent that would warrant the use of breakpoints by the Adviser. The Board reviewed the High Dividend Fund’s expense ratios and comparable expense ratios for similar funds.The Board used data from Lipper, showing funds classified by Lipper as Equity Income Funds, similar in nature to the High Dividend Fund.The Board 28 CULLEN HIGH DIVIDEND EQUITY FUND BOARD APPROVAL OF CONTINUATION OF INVESTMENT ADVISORY AGREEMENT (Unaudited) determined that the after-reimbursement total expense ratio of the High Dividend Fund falls within the range of the ratios of other funds in the Equity Income classification.The Board considered the Operating Expense Limitation Agreement between the Adviser and the High Dividend Fund which limits the annual operating expenses of each of the Retail Class, Class C, and Class I shares of the Fund to 1.00%, 1.75% and 0.75%, respectively, of the average net asset value of such respective Class, until October 31, 2008. The Board also referenced the Adviser’s Form ADV and a copy of the current Investment Advisory Agreement.In addition, the Board referenced a comparison of fees charged the Adviser and Schafer Cullen Capital Management, Inc., an affiliate of the Adviser, to other clients.All of the factors above were considered separately by the non-interested Trustees in an executive session during which management of the Adviser and the interested Trustees were not present.The factors were viewed in their totality by the Board, with no single factor being the principal or determinative factor in the Board’s determination of whether to approve the continuation of the Advisory Agreement. The Board was also assisted in its review, consideration and discussion of the Advisory Agreement by independent legal counsel, who had prepared a summary of the Board’s legal obligations and who further summarized the Board’s legal obligations at the Board meeting.Based on the factors discussed above, the Board, including all non-interested Trustees, approved continuation of the Advisory Agreement. 29 INVESTMENT ADVISER Cullen Capital Management LLC New York, New York DISTRIBUTOR Quasar Distributors, LLC Milwaukee, Wisconsin INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM PricewaterhouseCoopers LLP Milwaukee, Wisconsin LEGAL COUNSEL Sidley Austin LLP Chicago, Illinois ADMINISTRATOR, TRANSFER AGENT, AND FUND ACCOUNTANT U.S. Bancorp Fund Services, LLC Milwaukee, Wisconsin CUSTODIAN U.S. Bank, N.A. Milwaukee, Wisconsin Cullen Funds Trust Cullen International High Dividend Fund ANNUAL REPORT June 30, 2007 CULLEN INTERNATIONAL HIGH DIVIDEND FUND August 27, 2007 Dear Shareholder, Performance for the Cullen International High Dividend Fund Retail Class was +31.56% for the fiscal year ended 06/30/07 vs. +20.59% for the S&P 500 and +27.54% for the MSCI EAFE Index. The performance for the Cullen International High Dividend Fund was driven by much stronger year-over-year earnings growth overseas than in the U.S. market. At the same time, many of the international markets (especially Asia) had much more attractive valuations and sturdier balance sheets than the U.S. In the last few years, the international markets have remained healthy as investors have been getting an appreciation for the growth potential of these markets.Despite this past strength, we believe that some of the best returns over the next five years will continue to come from global investment.However, because some of these markets are less liquid and tend to be more volatile, the strategy of having both a dividend and a value discipline (low P/E and low P/B) may help reduce some of the volatility and risk. Diversification remains an important element of our strategy, as we feel this allows us to effectively maintain a more moderate level of risk within the portfolio.As a result, we have diversified our investments across 20-25 countries and 30-35 industries. James P. Cullen President/Portfolio Manager The above outlook reflects the opinions of the authors, and is subject to change, is not guaranteed, and should not be considered investment advice. The MSCI EAFE Index is an unmanaged index of common stocks in Europe, Australia, Asia and the Far East. The Standard & Poor’s 500 Stock Index (S&P 500) is a capitalization-weighed index, representing the aggregate market value of the common equity of 500 stocks primarily traded on the New York Stock Exchange.You cannot invest directly in an index. Past performance does not guarantee future results.Mutual fund investing involves risk.Principal loss is possible.The Fund invests in foreign securities, which involve greater volatility and political, economic and currency risks and differences in accounting methods.The Fund may also invest in medium-capitalization companies, which will involve additional risks such as limited liquidity and greater volatility. Price to Earnings Ratio (P/E) is a common tool for comparing the prices of different common stocks and is calculated by dividing the current market price of a stock by the earnings per share.Price to Book Ratio (P/B) is calculated by dividing the current price of the stock by the company’s book value per share. Investment performance reflects fee waivers. In the absence of such waivers, total returns would be reduced. Must be accompanied or preceded by a current prospectus. The Cullen High Dividend Equity Fund is distributed by Quasar Distributors,LLC. (08/07) 1 CULLEN INTERNATIONAL HIGH DIVIDEND FUND FUND PERFORMANCE RETAIL CLASS Total Return as of June 30, 2007 Annualized Since One Year Inception (12/15/05) Cullen International High Dividend Fund, Retail Class 31.56% 26.73% MSCI EAFE Index 27.54% 25.66% S&P 500 Index 20.59% 13.62% The MSCI EAFE Index is an unmanaged index of common stocks in Europe, Australia, Asia and the Far East. The Standard & Poor’s 500 Stock Index (S&P 500) is a capitalization-weighted index, representing the aggregate market value of the common equity of 500 large-capitalization stocks primarily traded on the New York Stock Exchange. This chart assumes an initial gross investment of $10,000 made on 12/15/05 (commencement of operations).Returns shown include the reinvestment of all dividends but do not reflect the deduction of taxes that you may pay on fund distributions or redemption of shares. Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by visiting www.cullenfunds.com. 2 CULLEN INTERNATIONAL HIGH DIVIDEND FUND CLASS C Total Return as of June 30, 2007 Annualized Since One Year Inception (12/15/05) Cullen International High Dividend Fund, Class C 30.61% 25.95% MSCI EAFE Index 27.54% 25.66% S&P 500 Index 20.59% 13.62% The MSCI EAFE Index is an unmanaged index of common stocks in Europe, Australia, Asia and the Far East. The Standard & Poor’s 500 Stock Index (S&P 500) is a capitalization-weighted index, representing the aggregate market value of the common equity of 500 large-capitalization stocks primarily traded on the New York Stock Exchange. This chart assumes an initial gross investment of $10,000 made on 12/15/05 (commencement of operations).Returns shown include the reinvestment of all dividends but do not reflect the deduction of taxes that you may pay on fund distributions or redemption of shares. Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by visiting www.cullenfunds.com. 3 CULLEN INTERNATIONAL HIGH DIVIDEND FUND CLASS I Total Return as of June 30, 2007 Annualized Since One Year Inception (12/15/05) Cullen International High Dividend Fund, Class I 31.96% 27.20% MSCI EAFE Index 27.54% 25.66% S&P 500 Index 20.59% 13.62% The MSCI EAFE Index is an unmanaged index of common stocks in Europe, Australia, Asia and the Far East. The Standard & Poor’s 500 Stock Index (S&P 500) is a capitalization-weighted index, representing the aggregate market value of the common equity of 500 large-capitalization stocks primarily traded on the New York Stock Exchange. This chart assumes an initial gross investment of $10,000 made on 12/15/05 (commencement of operations).Returns shown include the reinvestment of all dividends but do not reflect the deduction of taxes that you may pay on fund distributions or redemption of shares. Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by visiting www.cullenfunds.com. 4 CULLEN INTERNATIONAL HIGH DIVIDEND FUND STATEMENT OF ASSETS AND LIABILITIES AS OF JUNE 30, 2007 Assets: Investments, at fair value (cost of $26,706,461) $ 29,838,569 Foreign currencies, at fair value (cost of $500,000) 498,692 Cash 1,763,526 Receivables for securities sold 287,854 Receivable for fund shares sold 52,282 Dividends and interest receivable 145,053 Due from Adviser 11,961 Prepaid expenses 15,842 Total assets 32,613,779 Liabilities: Payable for securities purchased 991,055 Payable for fund shares purchased 10,801 Distribution fees payable 12,793 Accrued administration expense 19,375 Accrued audit expense 26,872 Accrued fund accounting expense 15,283 Accrued transfer agent expense 17,452 Accrued expenses and other liabilities 23,541 Total liabilities 1,117,172 Net assets $ 31,496,607 Net assets consist of: Paid in capital $ 27,209,156 Undistributed net investment (loss) (30,541 ) Undistributed net realized gain on investments and foreign currency related transactions 1,186,995 Net unrealized appreciation of investments and foreign currency related transactions 3,130,997 Net assets $ 31,496,607 Retail Class: Net assets applicable to outstanding Retail Class shares $ 18,991,629 Shares issued (Unlimited number of beneficial interest authorized, $0.001 par value) 1,367,424 Net asset value, offering price and redemption price per share $ 13.89 Class C: Net assets applicable to outstanding Class C shares $ 1,234,970 Shares issued (Unlimited number of beneficial interest authorized, $0.001 par value) 89,086 Net asset value, offering price and redemption price per share $ 13.86 Class I: Net assets applicable to outstanding Class I shares $ 11,270,008 Shares issued (Unlimited number of beneficial interest authorized, $0.001 par value) 809,236 Net asset value, offering price and redemption price per share $ 13.93 The accompanying notes are an integral part of these financial statements. 5 CULLEN INTERNATIONAL HIGH DIVIDEND FUND STATEMENT OF OPERATIONS Year Ended June 30, 2007 Investment income: Dividends (net of foreign taxes withheld of $93,310) $ 737,313 Total investment income 737,313 Expenses: Investment advisory fees (Note 5) 171,470 Administration fees 76,503 Custody fees (Note 5) 73,842 Shareholder servicing fees 69,992 Fund accounting fees 60,700 Registration and filing fees 49,572 Professional fees 29,742 Distribution fees (Note 6) Distribution fees - Retail Class 23,400 Distribution fees - Class C 8,501 Shareholder reports 11,989 Trustees’ fees and expenses 10,001 Other expenses 1,564 Total expenses before reimbursement from Adviser 587,276 Custody fees paid indirectly (Note 5) (49,668 ) Expense reimbursement from Adviser (333,910 ) Net expenses 203,698 Net investment income 533,615 Realized and unrealized gain on investments: Net realized gain on investments and foreign currency related transactions 1,295,346 Net change in unrealized gain on investments and foreign currency related transactions 3,086,291 Net realized and unrealized gain on investments 4,381,637 Net increase in net assets resulting from operations $ 4,915,252 The accompanying notes are an integral part of these financial statements. 6 CULLEN INTERNATIONAL HIGH DIVIDEND FUND STATEMENTS OF CHANGES IN NET ASSETS December 15, 2005(1) Year Ended to June 30, 2007 June 30, 2006 Operations: Net investment income $ 533,615 $ 94,185 Net realized gain (loss) on investments 1,295,346 (121,109 ) Net change in unrealized gain on investments 3,086,291 44,706 Net increase in net assets resulting from operations 4,915,252 17,782 Capital Share Transactions: Proceeds from shares sold Retail Class shares 13,082,795 5,180,799 Class C shares 694,548 310,201 Class I shares 6,486,491 3,625,469 Proceeds from shares issued to holders in reinvestment of dividends Retail Class shares 309,513 50,914 Class C shares 8,041 1,704 Class I shares 179,881 29,785 Cost of shares redeemed Retail Class shares (1,719,779 ) (179,987 ) Class C shares (6,670 ) — Class I shares (829,940 ) (11,002 ) Net increase in net assets from capital share transactions 18,204,880 9,007,883 Distributions to Shareholders From: Net investment income Retail Class (318,878 ) (50,914 ) Class C (17,344 ) (2,220 ) Class I (222,210 ) (37,624 ) Net realized gains Retail Class — — Class C — — Class I — — Total distributions (558,432 ) (90,758 ) Total increase in net assets 22,561,700 8,934,907 Net Assets: Beginning of period 8,934,907 — End of period (includes ($30,541) and $910 of undistributed net investment income (loss), respectively) $ 31,496,607 $ 8,934,907 (1) Commencement of operations. The accompanying notes are an integral part of these financial statements. 7 CULLEN INTERNATIONAL HIGH DIVIDEND FUND FINANCIAL HIGHLIGHTS Year Ended June 30, 2007 Retail Class Class C Class I Net Asset Value - Beginning of Period $ 10.82 $ 10.81 $ 10.84 Income from Investment Operations: Net investment income 0.28 0.28 0.34 Net realized and unrealized gain on investments 3.10 3.00 3.09 Total from investment operations 3.38 3.28 3.43 Less Distributions: Dividends from net investment income (0.31 ) (0.23 ) (0.34 ) Distributions from net realized gains — — — Total distributions (0.31 ) (0.23 ) (0.34 ) Net Asset Value - End of Period $ 13.89 $ 13.86 $ 13.93 Total Return 31.56 % 30.61 % 31.96 % Ratios and Supplemental Data: Net assets, end of period (thousands) $ 18,992 $ 1,235 $ 11,270 Ratio of expenses to average net assets: Before expense reimbursement 3.48 % 4.23 % 3.23 % After expense reimbursement 1.25 % 2.00 % 1.00 % Ratio of net investment income to average net assets: Before expense reimbursement 0.81 % 0.06 % 1.06 % After expense reimbursement 3.04 % 2.29 % 3.29 % Portfolio turnover rate 101.87 % 101.87 % 101.87 % The accompanying notes are an integral part of these financial statements. 8 CULLEN INTERNATIONAL HIGH DIVIDEND FUND FINANCIAL HIGHLIGHTS December 15, 2005(1) to June 30, 2006 Retail Class Class C Class I Net Asset Value - Beginning of Period $ 10.00 $ 10.00 $ 10.00 Income from Investment Operations: Net investment income 0.13 0.07 0.14 Net realized and unrealized gain on investments 0.82 0.85 0.83 Total from investment operations 0.95 0.92 0.97 Less Distributions: Dividends from net investment income (0.13 ) (0.11 ) (0.13 ) Distributions from net realized gains — — — Total distributions (0.13 ) (0.11 ) (0.13 ) Net Asset Value - End of Period $ 10.82 $ 10.81 $ 10.84 Total Return 9.47 %(2) 9.21 %(2) 9.76 %(2) Ratios and Supplemental Data: Net assets, end of period (thousands) $ 4,966 $ 306 $ 3,663 Ratio of expenses to average net assets: Before expense reimbursement 8.36 %(3) 9.11 %(3) 8.47 %(3) After expense reimbursement 1.25 %(3) 2.00 %(3) 1.00 %(3) Ratio of net investment income to average net assets: Before expense reimbursement (3.45 %)(3) (4.20 %)(3) (3.61 %)(3) After expense reimbursement 3.66 %(3) 2.91 %(3) 3.86 %(3) Portfolio turnover rate 42.38 %(2) 42.38 %(2) 42.38 %(2) (1) Commencement of operations. (2) Not Annualized (3) Annualized The accompanying notes are an integral part of these financial statements. 9 CULLEN INTERNATIONAL HIGH DIVIDEND FUND SCHEDULE OF INVESTMENTS June 30, 2007 Shares Value COMMON STOCKS 94.7% Australia 4.2% Australia & New Zealand Banking Group Ltd. - ADR 6,900 $ 849,597 Equigold NL 17,400 27,291 St. George Bank Ltd. 15,350 461,078 1,337,966 Bermuda 1.0% Tsakos Energy Navigation Ltd. 4,400 307,604 Brazil 6.2% Cia Energetica de Minas Gerais - ADR 22,000 464,200 Cia Siderurgica Nacional SA - ADR 7,950 411,174 CPFL Energia SA - ADR 700 42,511 Petroleo Brasileiro SA - ADR 2,600 315,302 Sadia SA - ADR 2,670 124,689 Uniao de Bancos Brasileiros SA - ADR 5,180 584,667 1,942,543 Canada 8.1% Calloway Real Estate Investment Trust 25,100 592,362 Canadian Oil Sands Trust 500 15,460 Enerplus Resources Fund 8,050 378,994 Pengrowth Energy Trust 11,200 213,808 Primaris Real Estate Investment Trust 33,800 618,411 Timberwest Forest Corp. 12,700 214,597 Vermilion Energy Trust 15,650 528,890 2,562,522 China 1.9% Aluminum Corp. of China Ltd. - ADR 900 38,430 Guangshen Railway Ltd. - ADR 200 8,090 PetroChina Co., Ltd. - ADR 2,000 297,360 Road King Infrastructure Ltd. 130,000 252,379 596,259 Finland 0.5% Nokia OYJ - ADR 950 26,705 Sponda OYJ 8,700 126,817 153,522 The accompanying notes are an integral part of these financial statements. 10 CULLEN INTERNATIONAL HIGH DIVIDEND FUND SCHEDULE OF INVESTMENTS – Continued June 30, 2007 Shares Value France 1.4% France Telecom - ADR 16,600 $ 456,168 Germany 4.3% Deutsche Lufthansa AG 21,200 592,229 RWE AG 6,600 701,314 Siemens AG - ADR 420 60,085 1,353,628 Hong Kong 0.5% Hopewell Holdings 40,000 163,188 Indonesia 0.5% PT International Nickel Indonesia Tbk 25,000 153,569 Italy 6.7% Enel SpA - ADR 13,350 716,895 ENI SpA - ADR 11,600 839,260 Unicredito Italiano SpA 61,550 552,313 2,108,468 Japan 2.2% Nissan Motor Co., Ltd. - ADR 17,250 369,840 SBI Holdings, Inc. 1,050 333,868 703,708 Malaysia 10.2% Berjaya Sports Toto Berhad 315,000 479,001 British American Tobacco Malaysia Berhad 25,800 336,278 British American Tobacco PLC - ADR 11,550 798,567 Digi.com Bhd 70,000 466,329 Ioi Properties Berhad 30,700 118,265 Kuala Lumpur Kepong Berhad 131,250 490,405 Ta Ann Holdings Berhad 160,000 528,313 3,217,158 Mexico 0.6% Cemex SA de CV - ADR (a) 5,406 199,494 Netherlands 9.2% ABN AMRO Holding NV - ADR 11,200 514,304 Corio NV 3,850 303,164 Eurocastle Investment Ltd. 4,550 210,858 The accompanying notes are an integral part of these financial statements. 11 CULLEN INTERNATIONAL HIGH DIVIDEND FUND SCHEDULE OF INVESTMENTS – Continued June 30, 2007 Shares Value Netherlands 9.2% - Continued Eurocommercial Properties NV 8,450 $ 438,254 ING Groep NV - ADR 16,400 721,108 Unilever NV - ADR 22,850 708,807 2,896,495 Norway 2.2% Telenor ASA 35,450 695,841 Philippines 0.2% Philippine Long Distance Telephone - ADR 1,030 58,916 Russian Federation 0.9% LUKOIL - ADR 3,500 268,450 Singapore 8.5% Ascendas Real Estate Investment Trust 10,000 19,206 Parkway Holdings 103,000 269,149 Petra Foods Ltd. 119,000 122,829 Raffles Medical Group Ltd. 494,900 484,958 Rotary Engineering 170,000 136,600 Singapore Technologies Engineering Ltd. 175,000 411,563 Singapore Telecommunications Ltd. 80,000 177,691 Singapore Telecommunications Ltd. - ADR 26,995 600,104 Tat Hong Holdings Ltd. 102,000 139,931 United Overseas Bank Ltd. - ADR 10,650 306,385 2,668,416 South Africa 2.0% African Bank Investments Ltd. 21,700 91,805 Barloworld Ltd. - ADR 1,000 27,935 Barloworld Ltd. 16,750 466,890 Hulamin Ltd. (a) 3,000 14,008 The Tongaat-Hulett Group, Ltd. 3,000 39,901 640,539 South Korea 6.5% Kookmin Bank - ADR (a) 7,000 614,040 Korea Electric Power Corp. - ADR (a) 4,150 90,885 KT&G Corp. 13,445 945,960 Lg Electronics, Inc. 1,625 74,755 The accompanying notes are an integral part of these financial statements. 12 CULLEN INTERNATIONAL HIGH DIVIDEND FUND SCHEDULE OF INVESTMENTS – Continued June 30, 2007 Shares Value South Korea 6.5% - Continued Samsung Electronics Co. Ltd. 695 $ 325,364 2,051,004 Sweden 1.5% D.Carnegie & Co. AB 23,600 414,946 Volvo AB - ADR 2,700 53,703 468,649 Switzerland 2.6% Nestle SA - ADR 8,500 807,972 Taiwan 3.9% Acer, Inc. 50,000 101,978 Lite-On Technology 220,000 283,622 Siliconware Precision Industries Ltd. - ADR 44,300 487,300 Taiwan Semiconductor Manufacturing Co., Ltd. - ADR 32,763 364,652 1,237,552 Thailand 0.2% Rojana Industrial Park Pcl (b) 137,000 58,728 United Kingdom 8.7% Anglo American PLC - ADR 2,300 67,482 Barclays PLC - ADR 2,950 164,580 Diageo PLC - ADR 9,100 758,121 GlaxoSmithKline PLC - ADR 13,200 691,284 HSBC Holdings PLC - ADR 4,850 445,084 Vodafone Group PLC - ADR 17,950 603,659 2,730,210 Total Common Stocks (Cost $26,706,461) 29,838,569 TOTAL INVESTMENTS 94.7% (Cost $26,706,461) 29,838,569 Other Assets in Excess of Liabilities 5.3% 1,658,038 TOTAL NET ASSETS 100.0% $ 31,496,607 Percentages are stated as a percent of net assets. ADR - American Depository Receipt (a) Non Income Producing (b) Securities for which market quotations are not readily available are valued at fair value determined by the Advisor and compared to independent third party sources.Such values and/or valuation methodologies are approved by the Board of Trustees.The total fair value of such securities at June 30, 2007 is $58,728, which represents 0.19% of total net assets. The accompanying notes are an integral part of these financial statements. 13 CULLEN INTERNATIONAL HIGH DIVIDEND FUND At June 30, 2007,Sector diversification of the fund was as follows: % of Net Assets Value Foreign Common Stock Consumer Discretionary 2.9 % $ 923,596 Consumer Staples 16.3 5,133,529 Energy 10.0 3,165,128 Financials 27.1 8,539,841 Health Care 4.6 1,445,391 Industrials 7.3 2,284,658 Information Technology 5.0 1,589,621 Materials 5.3 1,654,358 Mining 0.1 27,935 Telecommunication Services 7.8 2,458,603 Transportation Services 1.9 600,104 Utilities 6.4 2,015,805 TOTAL INVESTMENTS 94.7 29,838,569 Other Assets in Excess of Liabilities 5.3 1,658,038 TOTAL NET ASSETS 100.0 % $ 31,496,607 The accompanying notes are an integral part of these financial statements. 14 CULLEN INTERNATIONAL HIGH DIVIDEND FUND NOTES TO FINANCIAL STATEMENTS June 30, 2007 1. Organization The Cullen Funds Trust (the “Trust”) is an open-end management investment company created as a Delaware business trust on March 25, 2000 and is registered under the Investment Company Act of 1940, as amended (the “1940 Act”).The Trust currently offers two separate series to investors, the Cullen High Dividend Equity Fund and the Cullen International High Dividend Fund (the “Fund” and collectively the “Funds”).The Funds are open-end, diversified management investment companies registered under the 1940 Act.The investment objective of the Fund is long-term capital appreciation and current income.The Fund commenced operations on December 15, 2005. The Fund offers Retail, C and I Class Shares.Each class of shares differs principally in its respective administration, transfer agent, and distribution expenses and sales charges, if any.Each class of shares has identical rights to earnings, assets, and voting privileges, except for class-specific expenses and exclusive rights to vote on matters affecting only individual classes. 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of its financial statements.These policies are in conformity with accounting principles generally accepted in the United States. a) Valuation of Securities – Securities that are primarily traded on a national or foreign securities exchange are valued at the last sales price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale on such day, at the mean between the bid and asked prices.Securities primarily traded in the National Association of Securities Dealers Automated Quotation (“NASDAQ”) National Market System for which market quotations are readily available are valued using the NASDAQ Official Closing Price (“NOCP”).If the NOCP is not available, such securities are valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices.Any securities or other assets for which market quotations are not readily available are valued at fair value as determined in good faith by the Valuation Committee of the Fund’s Board of Trustees under supervision of the full Board.Debt securities maturing within 60 days or less when purchased are valued by the amortized cost method, which approximates market value. Price movements in futures contracts and American Depository Receipts, and various other indices, may be reviewed in the course of making good faith determination of a security’s fair value.The use of fair value pricing by a fund may cause the net asset value of its shares to differ significantly from the net asset value that would be calculated without regard to such considerations.The values for foreign securities are reported in local currency and converted to U.S. dollars using currency exchange rates.Exchange rates are provided daily by recognized independent pricing agents. 15 CULLEN INTERNATIONAL HIGH DIVIDEND FUND NOTES TO FINANCIAL STATEMENTS – Continued June 30, 2007 2. Significant Accounting Policies – Continued b) Distributions to Shareholders – Dividends from net investment income, if any, are declared and paid quarterly for the Fund.Dividends from realized capital gains, if any, are declared and paid at least annually. c) Federal Income Taxes – The Fund intends to comply with the requirements of the Internal Revenue Code applicable to regulated investment companies and to distribute substantially all of its taxable income to its shareholders in a manner which results in no tax cost to the Fund.Therefore, no federal income or excise tax provision is recorded. d) Derivative Financial Instruments and Other Investment Strategies – The Fund may engage in various portfolio strategies, to the extent that they are consistent with the Fund’s investment objectives and limitations, to attempt to hedge against changes in net asset value or to attempt to realize a greater current return.The use of these instruments involves certain risks, including the possibility that the value of the underlying assets or indices fluctuate, the derivative becomes illiquid, imperfect correlation between the value of the derivative and the underlying assets or indices, or that the counterparty fails to perform its obligations when due. e) Use of Estimates – The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts in the financial statements.Actual results could differ from those estimates. f) Guarantees and Indemnification – In the normal course of business the Fund enters into contracts with service providers that contain general indemnification clauses. The Fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Fund that have not yet occurred. Based on experience, however, the Fund expects the risk of loss to be remote. g) Recently Issued Accounting Pronouncements – On July 13, 2006, the Financial Accounting Standards Board (FASB) released FASB Interpretation No. 48 “Accounting for Uncertainty in Income Taxes” (FIN 48). FIN 48 provides guidance for how uncertain tax positions should be recognized, measured, presented and disclosed in the financial statements. FIN 48 requires the evaluation of tax positions taken or expected to be taken in the course of preparing the Fund’s tax returns to determine whether the tax positions are “more likely than not” of being sustained by the applicable tax authority. Tax positions not deemed to meet the more-likely-than-not threshold would be recorded as a tax benefit or expense in the current year.Adoption of FIN 48 is required as of the date of the last Net Asset Value (“NAV”) calculation in the first required financial statement reporting period for fiscal years beginning after December 15, 2006 and is to be applied to all open tax years as of the effective date.At this time, management is evaluating the implications of FIN 48 and its impact on the Fund’s financial statements has not yet been determined. 16 CULLEN INTERNATIONAL HIGH DIVIDEND FUND NOTES TO FINANCIAL STATEMENTS – Continued June 30, 2007 2. Significant Accounting Policies – Continued In September 2006, the Financial Accounting Standards Board (“FASB”) issued Statement on Financial Accounting Standards (SFAS) No. 157, “Fair Value Measurements.”This standard establishes a single authoritative definition of fair value, sets out a framework for measuring fair value and requires additional disclosures about fair value measurements.SFAS No. 157 applies to fair value measurements already required or permitted by existing standards.SFAS No. 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years.The changes to current generally accepted accounting principles from the application of this statement relate to the definition of fair value, the methods used to measure fair value, and the expanded disclosures about fair value measurements.As of June 30, 2007, the Fund does not believe the adoption of SFAS No. 157 will impact the financial statement amounts; however additional disclosures may be required about the inputs used to develop the measurements and the effect of certain measurements included within the Statement of Operations for the period. h) Other – Investment and shareholder transactions are recorded on trade date.The Fund determines the gain or loss realized from the investment transactions by comparing the original cost of the security lot sold with the net sales proceeds on a high cost basis.Dividend income is recognized on the ex-dividend date or as soon as information is available to the Fund and interest income is recognized on an accrual basis.Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its respective shares outstanding. 3. Capital Share Transactions Share transactions were as follows: Cullen International High Dividend Fund Retail Class Class C Class I Year Ended Year Ended Year Ended June 30, 2007 June 30, 2007 June 30, 2007 Shares sold 1,018,427 60,653 523,044 Shares reinvested 23,408 617 13,666 Shares redeemed (133,301 ) (493 ) (65,284 ) Net increase 908,534 60,777 471,426 Shares outstanding: Beginning of year 458,890 28,309 337,810 End of year 1,367,424 89,086 809,236 17 CULLEN INTERNATIONAL HIGH DIVIDEND FUND NOTES TO FINANCIAL STATEMENTS – Continued June 30, 2007 3. Capital Share Transactions – Continued Retail Class Class C Class I December 15, 2005(1) December 15, 2005(1) December 15, 2005(1) to June 30, 2006 to June 30, 2006 to June 30, 2006 Shares sold 470,817 28,149 335,967 Shares reinvested 4,735 160 2,766 Shares redeemed (16,662 ) — (923 ) Net increase 458,890 28,309 337,810 Shares outstanding: Beginning of period — — — End of period 458,890 28,309 337,810 (1) Commencement of operations. 4. Investment Transactions Purchases and sales of investments, excluding short-term investments, for the year ended June 30, 2007 were $33,488,365 and $16,519,560, respectively. As of June 30, 2007, the components of accumulated earnings (losses) on a tax basis were as follows: Cost of investments (a) $ 26,905,426 Gross unrealized appreciation 3,519,054 Gross unrealized depreciation (587,022 ) Net unrealized appreciation 2,932,032 Undistributed ordinary income 1,009,876 Undistributed long-term capital gain 345,543 Total distributable earnings 1,355,419 Other accumulated gains (losses) — Total accumulated earnings $ 4,287,451 (a) Represents cost for federal income tax purposes and differs from the cost for financial reporting purposes due to various book-to-tax differences. At June 30, 2007, the Fund had no post-October loss deferrals.The Fund may periodically make reclassifications among certain of its capital accounts as a result of the recognition and characterization of certain income and capital gain distributions determined annually in accordance with federal tax regulations which may differ from accounting principles generally accepted in the United States. These principles require that permanent financial reporting and tax differences be reclassified in the capital accounts.Further, as a result of permanent book-to-tax differences arising from differing treatment 18 CULLEN INTERNATIONAL HIGH DIVIDEND FUND NOTES TO FINANCIAL STATEMENTS – Continued June 30, 2007 4. Investment Transactions – Continued of certain income items and non-deductible current year expenses, reclassification adjustments were made to increase (decrease) the amounts listed below: Paid-in Undistributed Net Undistributed Net Capital Investment Income Realized Gain $(20) $(6,634) $6,654 The tax composition of dividends paid during the year ended June 30, 2007 and June 30, 2006 was as follows: June 30, 2007 June 30, 2006 Ordinary Income $558,432 $90,758 Long-Term Capital Gain — — 5. Investment Advisory and Other Agreements The Trust has an agreement with Cullen Capital Management LLC (the “Adviser”), with which certain officers and trustees of the Trust are affiliated, to furnish investment advisory services to the Fund.Under the terms of the agreement, the Fund will compensate the Adviser for its management services at the annual rate of 1.00% of the Fund’s average daily net assets.Through October 31, 2008, the Adviser has agreed to waive its fees and absorb expenses to the extent that the Fund’s total annual operating expenses (excluding taxes) exceed 1.25% of the Fund’s net assets for Retail Shares, 2.00% for Class C Shares and 1.00% for Class I Shares.For a period of three years after the year in which the Adviser waives or reimburses expenses, the Adviser may seek reimbursement from the Fund to the extent that total annual Fund operating expenses are less than the expense limitation in effect at the time of the waiver or reimbursement.The Adviser waived or reimbursed expenses of $333,910 associated with the Fund for the year ended June 30, 2007. As of June 30, 2007, reimbursed/absorbed expenses for the Fund subject to potential recovery by year of expiration are as follows: Year of Expiration Amount June 30, 2009 $183,034 June 30, 2010 $333,910 U.S. Bancorp Fund Services, LLC serves as transfer agent, administrator and accounting services agent for the Trust.The Bank of New York serves as custodian for the Fund. The Fund earns credits from cash deposits maintained with the Fund’s custodian, Bank of New York.Included in the statement of operations under the caption “custody fees” are expense offsets of $49,668 arising from credits on cash balances maintained on deposit from July 1, 2006 through June 30, 2007.If the deposits were not earning the credits they could have been used to produce income. 19 CULLEN INTERNATIONAL HIGH DIVIDEND FUND NOTES TO FINANCIAL STATEMENTS – Continued June 30, 2007 6. Distribution Plan The Fund has adopted a Service and Distribution Plan (the “Plan”) pursuant to Rule 12b-1 under the 1940 Act.The Plan authorizes payments by the Fund in connection with the distribution of its shares at an annual rate, as determined from time to time by the Board of Trustees, of up to 0.25% of average daily net assets for the Fund’s Retail Class shares. The Fund’s Class C shares allow for up to 1.00% of average daily net assets, of which 0.75% may be paid as a distribution fee and 0.25% for certain shareholder services to shareholders.Amounts paid under the Plan by the Fund may be spent by the Fund on any activities or expenses primarily intended to result in the sale of shares of the Fund.This may include, but is not limited to, advertising, compensation for sales and marketing activities of financial institutions and others such as dealers and distributors, shareholder account servicing, the printing and mailing of prospectuses to other than current shareholders and the printing and mailing of sales literature. The Fund incurred $23,400 for the Retail Class shares and $8,501 for Class C shares pursuant to the Plan for the year ended June 30, 2007. 7. Federal Tax Information (Unaudited) The Fund has designated 38% of the dividends declared from net investment income during the year ended June 30, 2007 as qualified dividend income under the Jobs Growth and Tax Reconciliation Act of 2003. For the year ended June 30, 2007, 0% of the ordinary distributions paid by the Fund qualify for the dividend received deduction available to corporate shareholders. 20 CULLEN INTERNATIONAL HIGH DIVIDEND FUND NOTES TO FINANCIAL STATEMENTS – Continued June 30, 2007 7. Federal Tax Information (Unaudited) – Continued For the year ended June 30, 2007, the Fund earned foreign source income and paid foreign taxes, which it intends to pass through to its shareholders pursuant to section 853 of the Internal Revenue Code, as follows: Foreign Source Income Foreign Taxes Earned (per share) Paid (per share) Australia $0.013614 $0.000000 Bermuda 0.008828 0.000000 Brazil 0.032314 0.001312 Britain 0.036260 0.000000 Canada 0.041214 0.005537 Chile 0.003521 0.000117 China 0.005457 0.000032 Egypt 0.000693 0.000088 Finland 0.005097 0.000766 France 0.013280 0.001992 Germany 0.017205 0.002653 Hungary 0.001759 0.000000 India 0.000767 0.000000 Italy 0.027914 0.007537 Japan 0.004700 0.000329 Malaysia 0.028776 0.000000 Mexico 0.006279 0.000000 Netherlands 0.023712 0.003851 New Zealand 0.000579 0.000000 Norway 0.000000 0.000000 Philippines 0.002542 0.000381 Poland 0.000746 0.000112 Russia 0.001080 0.000168 Singapore 0.042513 0.000000 South Africa 0.015360 0.000047 South Korea 0.006050 0.000902 Sweden 0.017745 0.002697 Switzerland 0.010074 0.002356 Taiwan 0.006426 0.001312 Thailand 0.002286 0.000035 21 CULLEN INTERNATIONAL HIGH DIVIDEND FUND REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Trustees and Shareholders of Cullen Funds Trust: In our opinion, the accompanying statement of assets and liabilities, including the schedule of investments, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Cullen International High Dividend Fund (the "Fund") at June 30, 2007, the results of its operations for the year then ended, and the changes in its net assets and the financial highlights for the year then ended and for the period December 15, 2005 (commencement of operations) through June 30, 2006 in conformity with accounting principles generally accepted in the United States of America.These financial statements and financial highlights (hereafter referred to as "financial statements") are the responsibility of the Fund's management; our responsibility is to express an opinion on these financial statements based on our audits.We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation.We believe that our audits, which included confirmation of securities at June 30, 2007 by correspondence with the custodian and brokers, provide a reasonable basis for our opinion. Milwaukee, Wisconsin August 23, 2007 22 CULLEN INTERNATIONAL HIGH DIVIDEND FUND EXPENSE EXAMPLE June 30, 2007 (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, reinvested dividends, or other distributions; redemption fees; and exchange fees; and (2) ongoing costs, including management fees; service fees; and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in each of the Funds and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from January 1, 2007 to June 30, 2007. Actual Expenses The first set of lines of the tables below provide information about actual account values and actual expenses. Although the Fund charges no sales loads or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent.If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Funds’ transfer agent. IRA accounts will be charged a $15.00 annual maintenance fee. The examples below include, but are not limited to, management fees, shareholder servicing fees, fund accounting, custody and transfer agent fees.However, the examples below do not include portfolio trading commissions and related expenses, interest expense or dividends on short position taken by the Fund and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information within these lines, together with the amount you invested, to estimate the expenses that you paid over the six-month period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second set of lines within the tables below provide information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratios and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund’s and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will 23 CULLEN INTERNATIONAL HIGH DIVIDEND FUND EXPENSE EXAMPLE – Continued June 30, 2007 (Unaudited) not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During Period(1) 1/1/07 6/30/07 1/1/07 – 6/30/07 Actual International High Dividend Fund Retail Class $ 1,000.00 $ 1,146.00 $ 6.65 Class C $ 1,000.00 $ 1,142.00 $ 10.62 Class I $ 1,000.00 $ 1,147.60 $ 5.32 Hypothetical (5% return before expenses) International High Dividend Fund Retail Class $ 1,000.00 $ 1,018.60 $ 6.26 Class C $ 1,000.00 $ 1,014.88 $ 9.99 Class I $ 1,000.00 $ 1,019.84 $ 5.01 (1) Expenses are equal to the International High Dividend Fund’s Retail Class, Class C and Class I expense ratios of1.25%, 2.00% and 1.00%, respectively, multiplied by the average account value over the period, multiplied by the number of days in the current period/365 days (to reflect one half-year period). 24 CULLEN INTERNATIONAL HIGH DIVIDEND FUND BOARD OF TRUSTEES (Unaudited) Number of Portfolios in the Fund Other Complex Directorships Positions Held Principal Occupation(s) Overseen Held by Name, Address and Age with Fund During Past 5 Years by Trustee Trustee James P. Cullen Trustee President, controlling 2 None Cullen Capital and Member and Portfolio Management LLC President Manager, Cullen Capital 645 Fifth Avenue Management LLC, since New York, NY10022 May 2000; President, Schafer Born: 1938 Cullen Capital Management, Inc. a registered investment adviser, from December 1982 to present. Dr. Curtis J. Flanagan Trustee Private investor, 1998 to 2 None c/o Cullen Capital present; Chairman, South Management LLC Florida Pathologists Group, 645 Fifth Avenue prior thereto. New York, NY10022 Born: 1921 Matthew J. Dodds Independent Private investor, 1999 to 2 None c/o Cullen Capital Trustee present; Vice President - Management LLC Research, Schafer Cullen 645 Fifth Avenue Capital Management, Inc., New York, NY10022 from 1995 to 1999. Born: 1941 Robert J. Garry Independent Corporate Controller, 2 None c/o Cullen Capital Trustee Yonkers Racing Corporation, Management LLC 2001; Chief Operations 645 Fifth Avenue Officer, The Tennis Network New York, NY10022 Inc., March 2000 to 2001; Born: 1945 Senior Vice President and Chief Financial Officer, National Thoroughbred Racing Association, 1998 to 2000; Director of Finance and Chief Financial Officer, United States Tennis Association, prior thereto. 25 CULLEN INTERNATIONAL HIGH DIVIDEND FUND Number of Portfolios in the Fund Other Complex Directorships Positions Held Principal Occupation(s) Overseen Held by Name, Address and Age with Fund During Past 5 Years by Trustee Trustee Stephen G. Fredericks Independent Institutional Trader, 2 None c/o Cullen Capital Trustee Raymond James & Management LLC Associates, February 2002 645 Fifth Avenue to present; Institutional New York, NY10022 Trader, ABN AMRO Inc., Born: 1942 January 1, 1995 to May 2001. OFFICERS Steven M. Mullooly Chief Chief Compliance Officer, 2 None Cullen Capital Compliance Cullen Capital Management Management LLC Officer LLC, since August 2006; 645 Fifth Avenue Chief Compliance Officer, New York, NY 10022 Ladenburg Thalmann & Co., Born: 1964 Inc., Ladenburg Thalmann Asset Management and Ladenburg Thalmann Europe from November 2004 to June 2006; Vice President - Compliance, Donaldson Lufkin and Jenrette and Co., from July 2000 to June 2004. Brooks H. Cullen Vice Vice President and Analyst, 2 None Cullen Capital President Cullen Capital Management Management LLC LLC, since May 2000; Analyst, 645 Fifth Avenue Schafer Cullen Capital New York, NY 10022 Management, Inc., from Born: 1967 1996 to present. Jeffrey T. Battaglia Treasurer Chief Financial Officer, 2 None Cullen Capital Cullen Capital Management Management LLC LLC, since February 2007; 645 Fifth Avenue Manager, KPMG LLP, New York, NY 10022 from September 2001 Born: 1978 to February 2007; Certified Public Accountant, Washington State. 26 CULLEN INTERNATIONAL HIGH DIVIDEND FUND Number of Portfolios in the Fund Other Complex Directorships Positions Held Principal Occupation(s) Overseen Held by Name, Address and Age with Fund During Past 5 Years by Trustee Trustee Rahul D. Sharma Secretary Secretary, Cullen Capital 2 None Cullen Capital Management LLC, since Management LLC May 2000; Director of 645 Fifth Avenue Institutional Marketing, New York, NY 10022 Schafer Cullen Capital Born: 1970 Management, Inc., 1998 to present. The Fund’s statement of additional information contains additional information about the Fund’s trustees and is available, without charge, (1) upon request by calling 1-877-485-8586, (2) at www.cullenfunds.com, or (3) on the U.S. Securities and Exchange Commission’s website at www.sec.gov. 27 CULLEN INTERNATIONAL HIGH DIVIDEND FUND Top 10 Countries – As of June 30, 2007 (Unaudited) Percentages are based upon net assets. This report and the financial statements contained herein are submitted for the general information of the shareholders of the Fund.This report may be distributed to others only if preceded or accompanied by a current prospectus.The Fund is distributed by Quasar Distributors, LLC, a member of the NASD. How to Obtain a Copy of the Funds’ Proxy Voting Policy A description of the policies and procedures that the Fund uses to determine how to vote proxies relating to portfolio securities is available (1) without charge upon request by calling 1-877-485-8586; (2) at www.cullenfunds.com; and (3) on the U.S. Securities and Exchange Commission’s website at www.sec.gov.The Fund’s proxy voting record is available on the SEC’s website at www.sec.gov no later than August 31 for the prior 12 months ended June 30. Quarterly Filings on Form N-Q Beginning with the quarter ending March 31, 2006 the Fund will file its complete schedule of portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q.The Fund’s Form N-Q will be available on the SEC’s website at www.sec.gov.The Fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. and information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330.Information included in the Fund’s N-Q will also be available upon request by calling 1-877-485-8586. 28 CULLEN INTERNATIONAL HIGH DIVIDEND FUND BOARD APPROVAL OF CONTINUATION OF INVESTMENT ADVISORY AGREEMENT (Unaudited) At its meeting on May 24, 2007, the Board of Trustees (the “Board”) of the Cullen Funds Trust (the “Trust”) and its two series, the Cullen High Dividend Equity Fund (the “High Dividend Fund”) and the Cullen International High Dividend Fund (the “International Fund”), including the Trustees who are not “interested persons” (as defined in the Investment Company Act of 1940) of the Funds, voted to re-approve the current investment advisory agreement (the “Advisory Agreement”) between the International Fund and Cullen Capital Management LLC (the “Adviser”).In connection with its re-approval of the International Fund’s Advisory Agreement, the Board considered the following factors: The Adviser: • Provides investment management for the International Fund. • Continues to retain the services of the Trust’s Chief Compliance Officer and will make all reasonable efforts to insure that the International Fund is in compliance with the securities laws. • Oversees distribution of the International Fund through third-party broker/dealers and independent financial institutions. • Oversees those third party service providers that support the International Fund in providing fund accounting, fund administration, fund distribution, fulfillment, transfer agency and custodial services. The Board also (i) reviewed the past performance of the International Fund and the expense ratios of the International Fund, (ii) considered the fees charged by Adviser; (iii) considered the profitability of the Adviser as shown in the board materials provided at the meeting and (iv) took into account the disciplined value oriented investment philosophy that the Adviser has developed and adheres to and its confidence in this philosophy and the experience of the Adviser in implementing this philosophy over many years. The Board then discussed economies of scale and breakpoints and determined that the International Fund, managed by Adviser, has not yet grown to be significant in size, nor has the marketplace demonstrated significantly rapid potential growth to any extent, that would warrant the use of breakpoints by the Adviser. The Board reviewed the International Fund’s expense ratios and comparable expense ratios for similar funds.The Board used data from Lipper, showing funds classified by Lipper as International Multi-Cap Core Funds, similar in nature to the International Fund.The Board determined that the after-reimbursement total expense ratio of the International Fund falls within the range of the ratios of other funds in the International Multi-Cap Core classification.The Board considered the Operating Expense Limitation 29 CULLEN INTERNATIONAL HIGH DIVIDEND FUND BOARD APPROVAL OF CONTINUATION OF INVESTMENT ADVISORY AGREEMENT (Unaudited) Agreement between the Adviser and the International Fund which limits the annual operating expenses of each of the Retail Class, Class C, and Class I shares of the International Fund to 1.25%, 2.00% and 1.00%, respectively, of the average net asset value of such respective Class, until October 31, 2008. The Board also referenced the Adviser’s Form ADV and a copy of the current Investment Advisory Agreement.In addition, the Board referenced a comparison of fees charged the Adviser and Schafer Cullen Capital Management, Inc., an affiliate of the Adviser, to other clients.All of the factors above were considered separately by the non-interested Trustees in an executive session during which management of the Adviser and the interested Trustees were not present.The factors were viewed in their totality by the Board, with no single factor being the principal or determinative factor in the Board’s determination of whether to approve the continuation of the Advisory Agreement. The Board was also assisted in its review, consideration and discussion of the Advisory Agreement by independent legal counsel, who had prepared a summary of the Board’s legal obligations and who further summarized the Board’s legal obligations at the Board meeting.Based on the factors discussed above, the Board, including all non-interested Trustees, approved the continuation of the Advisory Agreement. 30 (This Page Intentionally Left Blank.) (This Page Intentionally Left Blank.) (This Page Intentionally Left Blank.) INVESTMENT ADVISER Cullen Capital Management LLC New York, New York DISTRIBUTOR Quasar Distributors, LLC Milwaukee, Wisconsin INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM PricewaterhouseCoopers LLP Milwaukee, Wisconsin LEGAL COUNSEL Sidley Austin LLP Chicago, Illinois ADMINISTRATOR, TRANSFER AGENT, AND FUND ACCOUNTANT U.S. Bancorp Fund Services, LLC Milwaukee, Wisconsin CUSTODIAN The Bank of New York New York, New York Item 2. Code of Ethics. The registrant has adopted a code of ethics that applies to the registrant’s principal executive officer and principal financial officer.The registrant has made the following changes toits code of ethics during the period covered by this report: (1) changing from monthly transaction reporting to quarterly, (2) including ETF transactions as a reportable security transaction, (3) clarifying some of the references within the previous document, (4) updating the forms contained in the appendices of the Code and (5) adding a Quarterly Personal Securities Transactions Review Form for Contact Person’s. The registrant has not granted any waivers from any provisions of the code of ethics during the period covered by this report. A copy of the registrant’s Code of Ethics is filed herewith. Item 3. Audit Committee Financial Expert. The registrant’s board of trustees has determined that there is at least one audit committee financial expert serving on its audit committee.Matthew J. Dodds, Robert J. Garry and Stephen G. Fredericks are all “audit committee financial experts” and are considered to be “independent” as each term is defined in Item 3 of Form N-CSR. Item 4. Principal Accountant Fees and Services. The registrant has engaged its principal accountant to perform audit services, audit-related services, tax services and other services during the past two fiscal years.“Audit services” refer to performing an audit of the registrant's annual financial statements or services that are normally provided by the accountant in connection with statutory and regulatory filings or engagements for those fiscal years.“Audit-related services” refer to the assurance and related services by the principal accountant that are reasonably related to the performance of the audit.“Tax services” refer to professional services rendered by the principal accountant for tax compliance, tax advice, and tax planning.The following table details the aggregate fees billed or expected to be billed for each of the last two fiscal years for audit fees, audit-related fees, tax fees and other fees by the principal accountant. FYE06/30/07 FYE06/30/06 Audit Fees $44,500 $42,000 Audit-Related Fees - Tax Fees 10,600 9,800 All Other Fees The audit committee has adopted pre-approval policies and procedures that require the audit committee to pre-approve all audit and non-audit services of the registrant, including services provided to any entity affiliated with the registrant.All of the principal accountant’s hours spent on auditing the registrant’s financial statements were attributed to work performed by full-time permanent employees of the principal accountant.(If more than 50 percent of the accountant’s hours were spent to audit the registrant's financial statements for the most recent fiscal year, state how many hours were attributed to work performed by persons other than the principal accountant's full-time, permanent employees.) The following table indicates the non-audit fees billedor expected to be billed by the registrant’s accountant for services to the registrant and to the registrant’s investment adviser (and any other controlling entity, etc.—not sub-adviser) for the last two years.The audit committee of the board of trustees/directors has considered whether the provision of non-audit services that were rendered to the registrant's investment adviser is compatible with maintaining the principal accountant's independence and has concluded that the provision of such non-audit services by the accountant has not compromised the accountant’s independence. Non-Audit Related Fees FYE06/30/2007 FYE 6/30/2006 Registrant Registrant’s Investment Adviser Item 5. Audit Committee of Listed Registrants. Not applicable to registrants who are not listed issuers (as defined in Rule 10A-3 under the Securities Exchange Act of 1934). Item 6. Schedule of Investments. Schedule of Investments is included as part of the report to shareholders filed under Item 1 of this Form. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable to open-end investment companies. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable to open-end investment companies. Item 9. Purchases of Equity Securities by Closed-End Management Investment Company and Affiliated Purchasers. Not applicable to open-end investment companies. Item 10. Submission of Matters to a Vote of Security Holders. Not Applicable. Item 11. Controls and Procedures. (a) The Registrant’s President/Chief Executive Officer and Treasurer/Chief Financial Officer have reviewed the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “Act”)) as of a date within 90 days of the filing of this report, as required by Rule30a-3(b) under the Act and Rules13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934.Based on their review, such officers have concluded that the disclosure controls and procedures are effective in ensuring that information required to be disclosed in this report is appropriately recorded, processed, summarized and reported and made known to them by others within the Registrant and by the Registrant’s service provider. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the second fiscal quarter of the period covered by this report that has materially affected, or is reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a) (1) Any code of ethics or amendment thereto, that is subject of the disclosure required by Item2, to the extent that the registrant intends to satisfy Item2 requirements through filing an exhibit. Filed herewith. (2) Certifications pursuant to Section302 of the Sarbanes-Oxley Act of 2002.Filed herewith. (3) Any written solicitation to purchase securities under Rule 23c-1 under the Act sent or given during the period covered by the report by or on behalf of the registrant to 10 or more persons.Not applicable to open-end investment companies. (b) Certification pursuant to Section906 of the Sarbanes-Oxley Act of 2002.Furnished herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Cullen Funds Trust By (Signature and Title)*/s/ James P. Cullen James P. Cullen, President Date9/6/07 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ James P. Cullen James P. Cullen, President Date9/6/07 By (Signature and Title)* /s/ Jeffrey T. Battaglia Jeffrey T. Battaglia, Treasurer Date9/6/07
